DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Election/Restrictions
Newly submitted claims 29-30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
the inventions have acquired a separate status in the art due to the recognized divergent subject matter [claims 29-30 is classified in H02M1/08 and original claim 6 (submitted on 09/08/2021) is classified in G05F1/56]
; and

the inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
In addition, original claim 6 (submitted on 09/08/2021) classified in G05F1/56 and claims 29-30 classified in H02M1/08 are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)). In the instant case, the intermediate product is deemed to be useful as a sub-circuit in a automatic circuitry that does not require a converter coupled to the phase node, wherein the converter is a boost converter, a buck converter, or a buck-boost converter and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Theil et al. (US 2010/0134086) or, in the alternative, under 35 U.S.C. 103 as obvious over Moody (US 5,886,543).

Regarding claim 31,  Theil discloses a system [e.g. fig. 3/4/7 (with similar corresponding matching elements)], comprising: a first transistor [e.g. 42]; a second transistor [e.g. 22]; a cross detector circuit comprising a third transistor [e.g. 64/61] and a fourth transistor [e.g. 61/64]; and a control circuit [e.g. 7/63/Rs] configured to detect a first cross-conduction current flowing through the first transistor and the second transistor by measuring a second cross-conduction current flowing through the third transistor and the fourth transistor, the first cross-conduction current greater than the second cross-conduction current [para. 0029 describes that the ratio can differ from 1:1, i.e. could be bigger or smaller], and generate a control voltage based on a voltage generated by a load [e.g. 63/51/62] to modify a rising edge [e.g. by controlling on/off of 64/S7] of a gate voltage to be applied to the first transistor.
Alternatively, assuming arguendo that the phrase “the mapping ratio or current mirror ratio can also differ from 1:1” does not explicitly disclose the greater relationship, it’s notorious well-known that ratio can also differ from 1:1 comprising greater relationship. For example, Moody discloses the greater relationship [see Q2-Q5] having mapping ratio or current mirror ratio can also differ from 1:1.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Theil in accordance with the teaching of Moody regarding a current mirror ratio in order to show detail of the relationship. 

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Theil et al. (US 2010/0134086) or, in the alternative, under 35 U.S.C. 103 as obvious over Moody (US 5,886,543).

Regarding claim 31, Tanaka discloses a system [e.g. fig. 9] comprising: a first transistor [e.g. Q2]; a second transistor [e.g. Q7/Q9]; a cross detector circuit [e.g. Q8, Q1, 7, Q3] comprising a third transistor [e.g. Q8/Q1] and a fourth transistor [e.g. Q1/Q8]; and a control circuit [e.g. R2/4/R1] configured to: detect a first cross-conduction current flowing through the first transistor and the second transistor by measuring a second cross-conduction current flowing through the third transistor and the fourth transistor; and generate a control voltage based on a voltage generated by a load [e.g. R1/R2] to modify [e.g. modified by 4] a rising edge of a gate voltage to be applied to the first transistor. Tanka does not disclose greater relationship in a current mirror. However, it’s well known to provide a greater relationship in a current mirror. For example, Moody discloses the greater relationship [see Q2-Q6] having mapping ratio or current mirror ratio can also differ from 1:1 [see at least Col. 3, lines 60-64].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Tanaka in accordance with the teaching of Moody regarding a current mirror ratio in order to provide an alternative current ratio to yield predictable results. 

Claim(s) 6, 8-9, 12-13, 20-21, 24-25 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2016/0252919) in view of Moody (US 5,886,543) and Chou et al. (US 2016/0269029).

Regarding claim 6, Tanaka discloses a system [e.g. fig. 9], comprising: a first transistor [e.g. Q9/Q7/Q2]; a second transistor [e.g. Q7/Q2/Q9]; a cross detector circuit [e.g. Q8, Q1, 7, Q3] comprising a third transistor [e, Q8/Q1] and a fourth transistor [e.g. Q1/Q8]; a control circuit [e.g. 4, 15, Q13, R1/R2] configured to detect a first cross-conduction current flowing through the first transistor and the second transistor by measuring a second cross-conduction current flowing through the third transistor and the fourth transistor; and a fixed delay circuit [e.g. 14/8] coupled to the cross detector circuit and to the control circuit. Tanka does not disclose greater relationship in a current mirror. However, it’s well known to provide a greater relationship in a current mirror. For example, Moody discloses the greater relationship [see Q2-Q6] having mapping ratio or current mirror ratio can also differ from 1:1 [see at least Col. 3, lines 60-64].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Tanaka in accordance with the teaching of Moody regarding a current mirror ratio in order to provide an alternative current ratio to yield predictable results. 
The combination discussed above disclose fixed delay circuits 14 and 8 [Tanka fig. 9]. The combination does not disclose controlled delay circuits. However, it’s well known to utilize controlled delay circuit to improve timing accuracy.  For example, Chou discloses a controlled delay circuit [see fig. 3C]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Tanaka and Moody in accordance with the teaching of Chou regarding a delay circuit in order to provide a well-known programmable delay circuit to improve timing accuracy.

Regarding claim 8, the combination discussed above discloses the system of claim 6, wherein the controlled delay circuit is a first controlled delay circuit, the system further comprising: a second controlled delay circuit [8/14 Tanka after being modified by Chou] coupled to the cross detector circuit and to the control circuit.
Regarding claim 9, the combination discussed above discloses the system of claim 20, wherein the first fixed delay circuit is configured to delay a falling edge [delay both falling and rising edges] of an input signal at the input node.
Regarding claim 12, the combination discussed above discloses the system of claim 6, further comprising a load [e.g. R1/R2 fig. 9 Tanaka] coupled to the third transistor [e.g. Q1/Q8 Tanaka] and wherein the control circuit is configured to measure the second cross-conduction current based on a voltage generated by the load.
Regarding claim 13, the combination discussed above discloses the system of claim 12, wherein the control circuit is configured to generate a control voltage [e.g. the output signal of 4] based on the voltage to modify [e.g. modified by 4] a rising edge of a gate voltage to be applied to the first transistor.
Regarding claim 20, the combination discussed above discloses the system of claim 8, further comprising: a first fixed delay circuit [e.g. 351 fig. 3C Chou] coupled to the first controlled delay circuit [e.g. 352-356 fig. 3C Chou] and to an input node [see the node connected directly to input terminal of 8 fig. 9 Tanka]; and a second fixed delay circuit [e.g. 351 fig. 3C Chou] coupled to the second controlled delay circuit [e.g. 352-356 fig. 3C Chou] and to the input node.
Regarding claim 21, the combination discussed above discloses the system of claim 6, wherein the first transistor has a first current terminal, a second current terminal, and a first control terminal, the second transistor has a third current terminal, a fourth current terminal, and a second control terminal, the third transistor has a fifth current terminal, a sixth current terminal, and a third control terminal, the fourth transistor has a seventh current terminal, an eighth current terminal, and a fourth control terminal, the second current terminal coupled to the third current terminal, the third control terminal coupled to the first control terminal, the fourth control terminal coupled to the second control terminal, and the sixth current terminal coupled to the eighth current terminal [see fig. 9 Tanka].

Regarding claim 24, the combination discussed above discloses the system of claim 6, wherein the third transistor is a replica [e.g. Scaled replica, in light of specification para. 0046] of the first transistor and the fourth transistor is a replica of the second transistor.

Regarding claim 25, the combination discussed above discloses the system of claim 6, wherein the control circuit comprises a cross-conduction detector [e.g. R2/R1 fig. 9 Tanaka] configured to detect a first cross-conduction current through the first transistor and the second transistor based on a cross-conduction voltage at a current terminal of the third transistor, and the cross-conduction detector is configured to detect a cross-conduction in response to determining that the second cross-conduction current is greater than a threshold [see Vr1 and 4 fig. 9 of Tanaka].

Regarding claim 32, the combination discussed above discloses the system of claim 31, further comprising: a first fixed delay circuit [e.g. 8/14 fig. 9 Takana] coupled to the cross detector circuit and to the control circuit; and a second fixed delay circuit [e.g. 14/8 fig. 9 Takana] coupled to the cross detector circuit and to the control circuit. The combination does not disclose controlled delay circuits. However, it’s well known to utilize controlled delay circuit to improve timing accuracy.  For example, Chou discloses a controlled delay circuit [see fig. 3C]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Tanaka and Moody in accordance with the teaching of Chou regarding a delay circuit in order to provide a well-known programmable delay circuit to improve timing accuracy.

Regarding claim 33, the combination discussed above discloses the system of claim 32, further comprising: a first fixed delay circuit coupled to the first controlled delay circuit and to an input node; and a second fixed delay circuit coupled to the second controlled delay circuit and to the input node. See rejection in claim 20.

Allowable Subject Matter
Claims 7, 10-11, 18 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The amendment filed 01/29/2022 has been addressed in the above rejection sections.
Regarding claim 31 with respect to Theil, Applicant argues on page 9 that “The cited prior art does not teach or suggest at least these claim limitations.” However, Theil et al. (US 2010/0134086) or, in the alternative, under 35 U.S.C. 103 as obvious over Moody (US 5,886,543) discloses claim 31. See the discussion above under 35 U.S.C. objection section.
Applicant’s arguments with respect to claim(s) 6, 8-9, 12-13, 20-21, 24-25 and 31-33 have been considered but are moot because the new ground of rejection rely on new reference(s), Tanaka (US 2016/0252919)/Chou et al. (US 2016/0269029), which were not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842